Citation Nr: 1823501	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pulmonary embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1993 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for pulmonary embolism is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during active service.

2.  The evidence is in relative equipoise as to whether tinnitus is related to in-service hazardous noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has tinnitus as a direct result of hazardous noise exposure during active service.  Specifically, the Veteran asserts that he developed tinnitus as a result of his duties as an engine technician working in ship engine rooms and as a submarine component inspector, and that his condition worsened in 2010.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For certain chronic diseases, such as other organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. That presumption is rebuttable by probative evidence to the contrary. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Other organic diseases of the nervous system include tinnitus. See Fountain v. McDonald, 27 Vet. App. 258 (2016). 

The Veteran is competent to report in-service exposure to noise and resultant tinnitus, as tinnitus is a condition with unique and readily identifiable features that are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Accordingly, the Board finds the Veteran's and the other lay account of experiencing in-service hazardous noise exposure to be credible and consistent with the circumstances of service.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that tinnitus occurred following exposure to hazardous noise during active service that has continued to deteriorate since that time.  Therefore, despite a February 2012 VA examiner's opinion that the Veteran's tinnitus was not due to in-service noise exposure, the Board finds that the Veteran has competently and credibly reported a continuity of symptomatology of tinnitus during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002).  That report of continuity of symptomatology suggests a link between current tinnitus and active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for entitlement to service connection for pulmonary embolism.  

The Veteran contends that his diagnosed pulmonary embolism is related to his exposure to various workplace environmental hazards during his active service.  Specifically, while serving on the USS Germantown, he states he was exposed to asbestos. Further, while stationed with ACU-5, he was exposed to a variety of toxic petroleum, oils, and lubricants (along with their vapors) on a regular basis.  He believes that any of these exposure in service, alone or in combination, contributed to his pulmonary emboli.  In addition, service treatment records show that the Veteran had fainting spells and the Veteran reports having shortness of breath in service.
In July 2014, a VA medical opinion was obtained, with consideration that the Veteran's exposure to asbestos in service was probable and his exposure to petroleum, oils and lubricant was also consistent with the job he held in service.  See generally, the July 2014 Statement of the Case.  The VA physician opined that it was less likely than not that the Veteran's thrombophilia/embolisms are related to "asbestos exposure" or to "exposure to lubricants, petroleum, and oils" or to "syncopal episodes and pooling of blood in legs" during service. However, he did not address whether the pulmonary embolisms were related to the Veteran's shortness of breath or any other aspect of the Veteran's service.  As such, the opinion provided is incomplete.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the above, the Board finds that a VA examination is warranted to obtain an opinion regarding the etiology of the Veteran's pulmonary embolism. 

In addition, VA medical records reflect that the Veteran was hospitalized and diagnosed in January 2009 with pulmonary embolism, unprovoked, multiple, both lungs, and that he is monitored in the private sector.  However, private medical records are not associated with the claims file and should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding pertinent medical treatment records.  Specifically, all private health care and hospital records for the treatment and diagnosis of pulmonary embolism from January 2009 to the present. All attempts to obtain records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of his pulmonary embolism.  The examiner must review the claims file and should note that review in the report.  The examiner must provide a complete rationale on which his/her opinion is based.
The examiner should opine whether it is as likely as not (50 percent probability or greater) that a pulmonary embolism is due to or related to active service, or any event, injury, or disease during active service, including exposure to asbestos and petroleum, oils, and lubricants.  The examiner must consider the lay statements of record regarding the Veteran's respiratory difficulties during service and continued symptoms following service, specifically shortness of breath. Further, the examiner must discuss the July 2014 medical opinion of record.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


